UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1398



JAMES ARTHA DAVIS,

                                              Plaintiff - Appellant,

          versus

JANET RENO, Attorney General, U. S. Department
of Justice,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-94-2755-JFM)


Submitted:   January 23, 1997             Decided:   January 31, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Henderson J. Brown IV, LAW OFFICES OF HENDERSON J. BROWN IV, Upper
Marlboro, Maryland, for Appellant. Lynne A. Battaglia, United
States Attorney, Odessa P. Jackson, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Artha Davis appeals from the district court's order

granting summary judgment for the Defendant on his Title VII claim

alleging racial discrimination and retaliation. Specifically, Davis

alleged that he was denied a promotion based upon impermissible

considerations of race and national origin and that he suffered
reprisals for bringing administrative complaints. Davis appeals the

district court's order only as to the failure to promote claim. We

affirm.

     We find that the facts of this case are insufficient to prove
Davis's failure to promote claim. Davis argues that the reasons

advanced by his employer for failing to promote him were fabricated

and not considered by the employer at the time of decision. This

argument is without merit. Accordingly, we find that Davis is un-

able to prevail on his failure to promote claim. See Price Water-
house v. Hopkins, 490 U.S. 228, 244-45 (1989) (providing standard

for mixed motive analysis); see also McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973) (providing standard for prima facie case
of discriminatory failure to hire or promote).

     We therefore affirm the district court's grant of summary

judgment for the Defendant. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED

                                2